EXHIBIT 10.19

 

Resolutions Adopted by Stock Option Committee Effective December 29, 2005

 

RESOLVED, that the Committee, pursuant to Section 9.02 of the 1999 Plan, hereby
irrevocably waives the years of service requirements (sometimes referred to as
vesting requirements) for the full exercisability of all outstanding stock
options (whether considered to be incentive stock options or non-qualified
options), and all of such outstanding stock options (to the extent not
previously exercised) shall be deemed exercisable in full, effective
immediately.

 

RESOLVED, that the Committee, pursuant to Section 9.02 of the 1999 Plan,
similarly waives the satisfaction by all optionees of any unsatisfied portion of
the one-year vesting requirement applicable to all outstanding Replacement
Options that have been issued within the past twelve months under the 1999 Plan.

 

RESOLVED, that the Committee hereby determines that it would be in the
Corporation’s best interests to discontinue its historical practice of granting
new stock options to optionees who from time to time tender shares of common
stock of the Corporation in payment of the exercise price of their stock options
in order to replace such optionees' position in the tendered shares
("Replacement Options"), and the Committee, pursuant to Section 9.02 of the 1999
Plan, amends the terms of all outstanding stock options (including all
outstanding Replacement Options), to add the following sentence as a new section
to the conclusion thereof: "Notwithstanding anything to the contrary in this
Agreement, the Company, effective January 1, 2006, shall have no further
obligation under this Agreement to issue a replacement option to the Participant
in respect of any exercise of this Option that occurs on or after January 1,
2006."

 

RESOLVED, that the President and Chief Executive Officer of the Corporation,
and/or the Chairman of the Committee, are each hereby authorized to execute and
deliver to each of the persons who hold outstanding options granted by the
Corporation under the 1999 Plan a letter confirming the waiver by the Committee
of all vesting periods under their options effective the date of this Consent,
and advising such optionees of the text of the amendment to their option grants
terminating the Company's obligations thereunder to issue Replacement Options
with respect to exercises of options on or after January 1, 2006, and to take
all such other actions as they deem necessary or advisable to effectuate the
intent and purpose of the foregoing resolutions.

 



 

 

